Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 1 of 18 PageID #: 857

                                                                      FILED
                                                                      CLERK
UNITED STATES DISTRICT COURT                                4:38 pm, Nov 10, 2020
EASTERN DISTRICT OF NEW YORK
---------------------------------------X                        U.S. DISTRICT COURT
UNITED STATES OF AMERICA, on behalf of                     EASTERN DISTRICT OF NEW YORK
its agency, the United States Small                             LONG ISLAND OFFICE
Business Administration,                              MEMORANDUM & ORDER
                                                      13-CV-1326(JS)(SIL)
                        Plaintiff,

            -against–

ELK ASSOCIATES FUNDING CORP.,

                    DEFENDANT.
---------------------------------------X
APPEARANCES
For Movants:   Sara E. Margolis, Esq.
               MoloLamken LLP
               430 Park Avenue, Sixth Floor
               New York, New York 10022

                  Justin V. Shur, Esq.
                  Rayiner I. Hashem, Esq.
                  MoloLamken LLP
                  600 New Hampshire Avenue, NW
                  Washington, DC 20037

For the
Receiver:         Arlene M. Embrey, Esq.
                  U.S. Small Business Administration
                  409 Third Street, SW, Seventh Floor
                  Washington, DC 20416

                  Steven Weinberg, Esq.
                  Gottesman, Wolgel, Flynn, Weinberg & Lee, P.C.
                  11 Hanover Square, Fourth Floor
                  New York, New York 10005

SEYBERT, District Judge:

            Michael R. Feinsod (“Feinsod”) and Richard L. Feinstein

(“Feinstein”) (together, “Movants”), former directors and officers

of Elk Associates Funding Corporation (“Elk”), move this Court for

an order lifting the receivership stay entered on April 24, 2013
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 2 of 18 PageID #: 858



for the limited purpose of allowing Movants to file an action

against the Small Business Administration (“SBA”) in its agency

capacity.      (Mot., D.E. 104; Movants’ Br., D.E. 104-1; Rec’r Opp.,

D.E. 106-2; Reply, D.E. 109.)          For the reasons that follow, the

motion is DENIED.

                    BACKGROUND AND PROCEDURAL HISTORY1

I.      Elk and the SBA

               The SBA issued Elk a Small Business Investment Company

(“SBIC”) license in 1980.          As a SBIC, Elk made loans to small

businesses through private capital and money raised by selling

debt instruments (“Debentures”) to the SBA.             In 1999, Ameritrans

Capital    Corporation     (“Ameritrans”)    was    formed    to   acquire   and

manage Elk as a wholly-owned subsidiary.            (Movants’ Br. at 3.)     In

January 2009, Elk applied for SBA financing.                 The SBA did not

provide financing for almost a year and Elk encountered difficulty

raising capital.        As a result, Elk became underfunded and on

July 8, 2010, the SBA informed Elk that it was “capital impaired.”

Under    the    relevant   regulations,     SBICs   that     remain   capitally

impaired are eligible for liquidation by the SBA.




1 The facts are drawn from the docket and the parties’ submissions
and are recited to the extent necessary to resolve the instant
motion.   The Court presumes the parties’ familiarity with the
underlying facts.



                                       2
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 3 of 18 PageID #: 859



             To cure its capital impaired status, Ameritrans and Elk

sought to sell equity in Ameritrans to private investors. However,

the transactions required SBA approval.            In 2011 and 2012, Elk and

Ameritrans reached deals with two investors that, if successful,

would have allegedly raised sufficient funds to recapitalize the

companies.        The SBA denied both transactions.          In February 2012,

Elk remained in capital impaired status and the SBA indicated that

it intended to begin liquidation to recover the amount Elk owed to

the SBA under outstanding Debentures.

II.   The Elk Action Settlement

             On March 20, 2012, Elk initiated an action against the

SBA, among others, under the Administrative Procedure Act alleging

that the SBA acted arbitrarily and capriciously when it denied the

transactions that would have allowed Elk to raise “the capital

required to prevent Elk from being liquidated.”                See Elk Assocs.

Funding v. U.S. Small Bus. Admin., No. 12-CV-0438 (D.D.C.) (the

“Elk Action”); (See Movants’ Br. at 4.)

             On    October 31, 2012,       Elk   and   the   SBA   executed   a

“Settlement Agreement and Mutual Release” that resolved the Elk

Action (the “Settlement”).        (Settlement, Ex. A to Mot., D.E. 104-

2.) As relevant here, the Settlement required, among other things,

that Elk:     (1) pay $7,900,000 to satisfy its outstanding debt to

the SBA (Settlement at 2 ¶ 1) and (2) execute a Consent Order of

Receivership to be filed by the SBA “only in the event that ELK


                                       3
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 4 of 18 PageID #: 860



fails    to   make     the   Payment”    as    required   by   the   Settlement

(Settlement at 3 ¶ 4).2            The Settlement also contained mutual

releases. As pertinent here, the SBA, and its “officers, officials

and its present and former employees and agents, in their official

capacities     only”    released      Elk,    including   Elk’s   officers   and

directors, from “any and all actions.”             (Settlement at 3-4 ¶ 6.)

III. This Action3

              On January 4, 2013, Elk made an initial payment of $1.2

million to the SBA but failed to pay the remaining amount due under

the Settlement.        (Movants’ Br. at 5.)        Consistent with the terms

of the Settlement, on February 14, 2013, the SBA commenced this

Action (Compl., D.E. 1) and on April 5, 2013, filed the proposed

Consent Order of Receivership (Proposed Order, D.E. 7-1).                    On

April 24, 2013,        the    Court     entered    the    Consent    Order   of

Receivership (the “Receivership Order”) that appointed the SBA as

the permanent, liquidating receiver of Elk (the “Receiver”) and

entered judgment in favor of the SBA in the amount of Elk’s

outstanding debts, over $20 million.               (Receivership Order, D.E.




2 The parties amended the Settlement on December 7, 2012 and
allowed Elk to January 7, 2013 to make the required payment. (Am.
Settlement, Ex. B. to Mot., D.E. 104-3.)

3 The Honorable Leonard D. Wexler presided over this matter until
April 4, 2018 when it was reassigned to then-District Judge Joseph
F. Bianco.    This matter was reassigned to the undersigned on
May 31, 2019.



                                         4
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 5 of 18 PageID #: 861



15.)     The Receiver was appointed “for the purpose of marshaling

and liquidating all of Elk’s assets and satisfying the claims of

creditors therefrom in the order of priority as determined by this

Court.” (Receivership Order ¶ 1.) The Receivership Order enjoined

and stayed all civil litigation involving Elk, Elk’s assets, the

Receiver, or Elk’s present or past officers and directors, among

others, absent permission from the Court.             (Id. ¶¶ 7-8.)

IV.     The Receiver Action

             On November 17, 2016, the SBA, as Receiver, filed a

motion to lift the stay imposed by the Receivership Order “for the

limited purpose of allowing the Receiver to commence and pursue a

civil    action   for   (1) breach    of   fiduciary    duty,    (2) waste    of

corporate assets, (3) aiding and abetting a breach of fiduciary

duty, (4) negligence and (5) any other applicable civil cause of

action against the former officers and directors of Elk that

approved, authorized or facilitated the advances from Elk to

AmeriTrans.”      (Nov. 17, 2016 Rec’r Mot., D.E. 81.)           The Receiver

explained that: “[t]he $12 million debt . . . incurred by Elk [in

favor of Ameritrans] . . . was authorized and approved by Elk’s

former officers and directors in violation of their fiduciary

duties to Elk.”         (Nov. 17, 2016 Br., D.E. 81-1, at 9.)                 On

November 21, 2016,      the   Court   granted   the    motion,    finding    the

proposed action was “reasonable and in the best interests of the

Elk Receivership Estate.”        (Nov. 21, 2016 Order, D.E. 82, at 2.)


                                       5
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 6 of 18 PageID #: 862



No    party    opposed    the     motion       or    objected    to   the   Court’s

November 21, 2016 order.

              On June 14, 2017, the SBA, as Receiver, commenced an

action against Elk’s former officers and directors, including

Movants,      asserting   claims    for:       (1) breach   of   fiduciary    duty,

(2) ultra       vires     acts,      (3) waste         of   corporate       assets,

(4) conversion, (5) negligence, (6) aiding and abetting a breach

of fiduciary duty, (7) civil conspiracy, and (8) gross negligence.

See U.S. Small Bus. Admin. v. Feinsod, et al., No. 17-CV-3586

(E.D.N.Y.) (the “Receiver Action”).4                On October 6, 2017, Movants,

as Defendants in the Receiver Action, filed a motion to dismiss

and argued, among other things, that the Settlement’s release

provisions barred the action against Elk’s former directors and

officers from liability.           (Omnibus Br., Receiver Action, No. 17-

CV-3586, D.E. 47-1, at 24-25.)             Movants also argued that through

the Receiver Action, “the SBA seeks to vindicate its authority as

an agency and hold Elk’s former directors and officers liable for

violations of SBA regulations.”            (Id. at 25 (emphasis omitted).)

              On October 1, 2018, Judge Bianco issued a Memorandum and

Order dismissing the Receiver’s claims for aiding and abetting

breach of fiduciary duty and conspiracy.                    See U.S. Small Bus.

Admin. v. Feinsod, 347 F. Supp. 3d 147, 151 (E.D.N.Y. 2018) (the


4 The Receiver Action is also pending before the undersigned after
reassignment from Judge Bianco on June 4, 2019.


                                           6
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 7 of 18 PageID #: 863



“Receiver Action Order”). However, the court allowed the remaining

claims    to    proceed   and   specifically    denied   Movants’   arguments

“based upon the [S]ettlement agreement,” because “the SBA is

bringing this action in its role as receiver for Elk, [and] the

terms and conditions of the [S]ettlement agreement do not apply

here.” Id. at 161 n.11. Thereafter, Movants filed amended answers

and asserted affirmative defenses including that the Receiver

Action is barred by the Settlement.            (See, e.g., Feinsod Sec. Am.

Answer, Receiver Action, No. 17-CV-3586, D.E. 106, ¶ 269; Feinstein

Sec. Am. Answer, Receiver Action, No. 17-CV-3586, D.E. 107, ¶ 269.)

The Receiver Action remains pending.

V.      The Pending Motion and the Parties’ Arguments

               On   October 25, 2019,       Movants   filed    their   motion

requesting that the Court lift the stay imposed by the Receivership

Order for the limited purpose of allowing Movants to file suit

against SBA, as an agency, to enforce the terms of the Settlement.

(Movants’ Br. at 1.)        The Court heard oral argument on July 30,

2020.    (Min. Entry, D.E. 114.)

               At oral argument, counsel for Movants stressed that in

negotiating the Settlement, the parties “bargained for [a] broad

release” because Elk understood that the SBA may one day become

Receiver and “wanted to make sure the SBA and its agents would[]

[not] come back and sue them in the future.”                  (Oral Arg. Tr.

(“Tr.”) at 9:4-13.)         As detailed in their brief, Movants argue


                                        7
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 8 of 18 PageID #: 864



that all factors weigh in favor of lifting the stay:                 (1) they

have a meritorious claim against the SBA for breach of contract

because “SBA and its officials” are “controlling the Receiver to

pursue a suit to vindicate the SBA’s interests as regulator and

creditor” in violation of the Settlement (Movants’ Br. at 7-14;

Reply at 3-9); (2) they risk financial injury (Movants’ Br. at

14); and (3) the advanced age of this Action supports lifting the

stay (id. at 14-15).

             The Receiver opposes the motion and responds, among

other things, that the SBA, as Receiver, is not a party to the

Settlement and therefore is not bound by the release provisions.

(Rec’r Opp. at 9-10.)         The Receiver further argues that Judge

Bianco’s decision in the Receiver Action, wherein he determined

that the Receiver is not bound by the Settlement, is the “law of

the case.”     (Id. at 10-11.)

                                   ANALYSIS

             “When analyzing a motion to lift a litigation stay

imposed by a receivership court,” courts in this Circuit “utilize

a three-part test articulated by the Ninth Circuit in S.E.C. v.

Wencke, 622 F.2d 1363 (9th Cir. 1980) (“Wencke I”) and S.E.C. v.

Wencke, 742 F.2d 1230 (9th Cir. 1984) (“Wencke II”).”                  United

States v. JHW Greentree Capital, L.P., No. 12-CV-0116, 2014 WL

1669261, at *2 (D. Conn. Feb. 10, 2014) (“Greentree I”) (citing

S.E.C. v. Byers, 592 F. Supp. 2d 532, 536 (S.D.N.Y. 2008) aff’d,


                                       8
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 9 of 18 PageID #: 865



609 F.3d 87 (2d Cir. 2010)); S.E.C. v. Callahan, 2 F. Supp. 3d

427, 437 (E.D.N.Y. 2014).

            The Court considers:       “(1) whether refusing to lift the

stay genuinely preserves the status quo or whether the moving party

will suffer substantial injury if not permitted to proceed; (2) the

time in the course of the receivership at which the motion for

relief from the stay is made; and (3) the merit of the moving

party’s underlying claim.”         Greentree I, 2014 WL 1669261, at *2

(quoting Wencke II, 742 F.2d at 1231) (further citation omitted).

“The Wencke test simply requires the district court to balance the

interests of the Receiver and the moving party.”                Id. (quoting

S.E.C. v. Univ. Fin., 760 F.2d 1034, 1038 (9th Cir. 1985) and

citing United States v. Acorn Tech. Fund, L.P., 429 F.3d 438, 443

(3d Cir. 2005)).      “The movant bears the burden of proving that the

balance of the factors weighs in favor of lifting the stay.”               Id.

(citations omitted).       The Court addresses each factor in turn.

      A. Maintenance of Status Quo and Injury to the Movant

            “The first factor of the test ‘essentially balances the

interests    in   preserving    the   receivership    estate’   against    the

interests of the movant.”        KeyBank Nat’l Ass’n v. Monolith Solar

Assocs. LLC, No. 19-CV-1562, 2020 WL 4340518, at *2 (N.D.N.Y. July

28, 2020) (quoting S.E.C. v. Stanford Int’l Bank Ltd., 424 F. App’x

338, 341 (5th Cir. 2011) (summary order)).




                                       9
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 10 of 18 PageID #: 866



               Movants argue that the stay is not necessary to preserve

 the status quo because their proposed action does not seek relief

 from Elk’s estate.            (Movants’ Br. at 14 (citing S.E.C. v. One

 Capital Corp., No. 08-CV-0667, 2010 WL 4878993, at *7 (S.D. Ohio

 Nov.   23,    2010)).)          They    further     argue       that    they    will     incur

 “substantial out-of-pocket defense costs” defending the Receiver

 Action.      (Movants’ Br. at 14.)            The Receiver responds, among other

 things, that “attorneys’ fees and expenses do not constitute

 prejudice.”         (Rec’r Opp. at 12.)

               Movants      have        failed      to     meet        their     burden      in

 “demonstrating that their injury is sufficiently substantial to

 override the Receiver’s interest in maintaining the status quo.”

 Greentree I, 2014 WL 1669261, at *4.                      While Movants argue their

 proposed action does “not seek any affirmative relief from Elk’s

 estate,” they “seek an injunction to prevent further prosecution

 of   the     [Receiver     Action]       in     violation        of    the”     Settlement.

 (Movants’ Br. at 14.) Further, Movants’ argument that “[t]he claim

 will not burden the Receiver at all, because the SBA and its

 officials, officers, or employees would be the defendants in that

 case” (Movants’ Br. at 14) contradicts the entire premise of their

 proposed action: that the SBA as an agency and the SBA as the

 Receiver      are    one   in    the     same.          Thus,    the    proposed       action

 undoubtedly         affects     the    Receiver’s         ability       to     marshal    and

 liquidate Elk’s assets, including the assets at issue in the


                                               10
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 11 of 18 PageID #: 867



 Receiver Action.        See Rupert v. Winter, No. 10-CV-0799, 2012 WL

 13102348, at *8 & n.16 (N.D. Tex. Jan. 24, 2012) (“The first

 factor, the balance of interests, weighs against lifting the stay

 because individual suits against agents, officers, or employees of

 [the   entities    in     receivership]    .   .   .   could   endanger    the

 receivership status quo, diminishing the total pool of funds

 available for distribution to creditors.”).

             Moreover,      Movants    argue    that    they    will     suffer

 “substantial out-of-pocket defense costs” if the Receiver prevails

 in the Receiver Action (Movants’ Br. at 14) yet they are sure to

 incur substantial litigation costs by commencing and prosecuting

 a new action, separate from and in addition to the costs incurred,

 and continuing to incur, defending the Receiver Action.               Finally,

 “[u]nder New York law, causes of action for breach of contract and

 breach of the covenant of good faith and fair dealing are governed

 by N.Y. C.P.L.R. § 213(2), which provides for a six year statute

 of limitations.”        V.E.C. Corp. of Del. v. Hilliard, 896 F. Supp.

 2d 253, 259 (S.D.N.Y. 2012).         Thus, Movants’ proposed claims do

 not lapse until 2022, six years after the date the Receiver

 requested to lift the stay to pursue the Receiver Action. As such,

 “the potential harm to [Movants] if the stay is continued is

 minimal.”    Huntington Nat’l Bank v. Saint Catharine Coll., Inc.,

 No. 16-CV-0465, 2017 WL 6347971, at *7 (W.D. Ky. Dec. 12, 2017).




                                       11
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 12 of 18 PageID #: 868



             “Absent any specific indication in the record that harm

 to the Movants is substantial and constitutes more than simply a

 delay in collecting on a monetary judgment, the Court cannot

 conclude that this factor favors the Movants.”            Greentree I, 2014

 WL 1669261, at *4.       This factor therefore weighs against lifting

 the stay.

       B. Timing in the Course of the Receivership

             As for “the second factor of timing, the inquiry is fact-

 specific and ‘based on the number of entities, the complexity of

 the scheme, and any number of other factors.’”             KeyBank, 2020 WL

 4340518, at *2 (quoting Stanford, 424 F. App’x at 341).                “Where

 the motion for relief from the stay is made soon after the receiver

 has assumed control over the estate, the receiver’s need to

 organize and understand the entities under his control may weigh

 more heavily than the merits of the party’s claim.”             Id. (quoting

 Wencke I, 622 F.2d at 1373-74).        “By extension, as time passes and

 the receiver becomes better acquainted with his task, ‘[t]he merits

 of the moving party’s claim may . . . loom larger in the balance.’”

 Id. (quoting Wencke I, 622 F.2d at 1374).

             The receivership began on April 24, 2013, almost seven

 and a half years ago.       In 2016, the Receiver stated it had “ample

 time to sort and organize Elk’s receivership estate” and had

 “completed     its   claims     process    and   made    distributions      to

 creditors.”    (Nov. 17, 2016 Br., D.E. 81-1, at 9; see Movants’ Br.


                                       12
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 13 of 18 PageID #: 869



 at 14-15.)    While this factor arguably supports lifting the stay,

 “continuing      the    stay    is     necessary         to    protect    and    preserve

 Receivership assets until [the outstanding] issues are resolved”

 in the Receiver Action.             United States v. Petters, No. 08-CV-5348,

 2015 WL 5333806, at *7 (D. Minn. Sept. 14, 2015).                        Therefore, this

 factor is neutral.

        C. Merits of the Underlying Claim

              “As for the third and final factor, ‘[a] district court

 need only determine whether the party has colorable claims to

 assert which justify lifting the receivership stay.’”                            KeyBank,

 2020 WL 4340518, at *2 (quoting Acorn Tech., 429 F.3d at 449)

 (alteration    in      original).          “The    more       meritorious    a   movant’s

 underlying claim, the more heavily this factor will weigh in the

 movant’s favor.”        United States v. Greentree Capital, No. 12-CV-

 0116, 2014 WL 12756827, at *7 (D. Conn. May 16, 2014) (“Greentree

 II”)   (citing    Wencke       I,    622    F.2d    at    1373).         “However,   even

 meritorious claims may not tip the scales in favor of lifting a

 litigation stay where the first and second prongs of the Wencke II

 inquiry favor the receiver.”               Id. at *8 (citing Acorn Tech., 429

 F.3d at 449).

              As a preliminary matter, no matter how Movants frame

 their proposed action, it is clear that they seek equitable relief,

 namely, “an injunction to prevent further prosecution of the

 [Receiver Action] in violation of the” Settlement.                        (Movants’ Br.


                                             13
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 14 of 18 PageID #: 870



 at 14.)     This alone weighs against lifting the stay as discussed

 supra and for the added reason that an injunction is not a

 cognizable form of relief against the SBA.                  See 15 U.S.C. §

 634(b)(1) (prohibiting district courts from entering orders of

 “attachment, injunction, garnishment, or other similar process,

 mesne or final . . . against the Administrator or his property”);

 Keita v. U.S. Small Bus. Admin., No. 07-CV-4958, 2010 WL 395980,

 at *4 (E.D.N.Y. Feb. 3, 2010) (noting that courts have interpreted

 15 U.S.C. § 634(b) to “preclude injunctive or any similar relief

 against the SBA itself” (citation and alteration omitted)).

             Nonetheless, Movants contend they have a colorable claim

 for breach of contract because the SBA and SBA agency officials

 “are circumventing [the Settlement’s] release by directing and

 controlling the Receiver to pursue a suit [the Receiver Action] to

 vindicate    the    SBA’s   interests      as   regulator    and   creditor.”

 (Movants’ Br. at 10-14; Reply at 3-9.)             The Receiver responds,

 among other things, that Judge Bianco already considered Movant’s

 arguments and found them “to be without merit.”               (Rec’r Opp. at

 10-11.)     At oral argument, Movants argued that they are not

 challenging the Receiver Action Order. (Tr. at 15:10-13.) Rather,

 they argue that Judge Bianco determined the Settlement did not bar

 the Receiver from pursuing the Receiver Action but did not consider

 “whether the SBA as [an] agency was actually controlling the

 [R]eceiver.”     (Tr. at 15:1-9.)


                                       14
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 15 of 18 PageID #: 871



             Movants are correct that Judge Bianco did not explicitly

 address whether the Receiver commenced the Receiver Action at the

 bequest of the SBA in its capacity as an agency and regulator.

 However, the Court finds that Movants’ proposed claims are without

 merit insofar as they were considered and rejected in the Receiver

 Action Order.     See United States v. JHW Greentree Capital, L.P.,

 No. 12-CV-0116, 2014 WL 2608516, at *9 (D. Conn. June 11, 2014)

 (“Greentree III”) (lifting receivership stay and finding proposed

 claim meritorious over the receiver’s objection where a separate

 district court’s decision was “res judicata as it is a final

 judgment of the issues sought to be raised here”)

             Indeed, the arguments asserted here are nearly identical

 to those asserted three years ago in the Receiver Action. (Compare

 Omnibus Br., Receiver Action, No. 17-CV-3586, D.E. 47-1, at 25,

 with Movants’ Br at 10, 13.)       Judge Bianco denied these arguments,

 including those “based upon the settlement agreement,” because the

 SBA initiated the Receiver Action “in its role as receiver for

 Elk” and “the terms and conditions of the settlement agreement do

 not apply.”     Receiver Action Order, 347 F. Supp. 3d at 161 n.11.

 Further, the Receiver Action Order undercuts Movants’ proposed

 claim that the SBA directed the Receiver to commence the Receiver

 Action to further its agency objectives.          (See, e.g., Movants’ Br.

 at 13.)     Judge Bianco unequivocally explained that although the

 “alleged violations of the SBIA and its regulations might be


                                       15
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 16 of 18 PageID #: 872



 relevant for purposes of establishing that [Movants] committed the

 asserted torts,” the SBA, as Receiver, cannot maintain an action

 based solely on violations of the SBIA because “[t]here is no

 private right of action for a violation of the SBIA or its

 regulations.”       See Receiver Action Order, 347 F. Supp. 3d at 158

 (emphasis added) (stating “[t]o the extent that [the Receiver]

 contends     that    the   alleged   SBIA   violations     (by   themselves)

 establish liability, the Court rejects that assertion”).

              Similarly, the Receiver Action Order addressed Movants’

 proposed claim that the SBA seeks to “vindicate its rights as Elk’s

 creditor” through the Receiver Action.5         (See Movants’ Br. at 13.)

 Judge Bianco carefully analyzed the Receiver’s claims and parsed

 those that belong to Elk (through the Receiver) and those that

 belong to Elk’s creditors (such as the SBA as a regulator and

 creditor).     In doing so, the Court held that the Receiver may

 pursue its claim for breach of fiduciary duty, among others, “not

 as a creditor, but rather as receiver for Elk” because the Receiver

 “alleged injuries that are distinct from the injuries suffered by

 creditors.”    Receiver Action Order, 347 F. Supp. 3d at 160-61, 161

 n.10 (emphases added).         The Court explained that the claim(s)




 5 Movants in Greentree I made similar arguments. See Greentree I,
 2014 WL 1669261, at *3 (“Somewhat contrarily, Movants also contend
 that the SBA is Greentree’s largest creditor and thus has every
 incentive to maximize its own recovery . . . .”).



                                       16
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 17 of 18 PageID #: 873



 “belongs” to Elk and the Receiver is “the proper party to bring

 this action.”     Id.   Thus, that Judge Bianco dismissed the proposed

 claims “on the merits following comprehensive briefing on motion

 to dismiss that addressed the very issues on which [the court]

 based [its] dismissal” strongly indicates to the Court that the

 proposed claims are not meritorious.6            Brandon v. NPG Records,

 Inc., No. 19-CV-1923, 2020 WL 2086008, at *7 (E.D.N.Y. Apr. 30,

 2020); Greentree III, 2014 WL 2608516, at *7-9.

             Even assuming the SBA directed the Receiver to initiate

 the Receiver Action in breach of the implied covenant of good faith

 and fair dealing, the Court concludes that lifting the stay is not

 warranted at this time due to the weight of the other Wencke

 factors.     See discussion, supra (noting that Movants’ proposed

 claims do not lapse until 2022); Greentree III, 2014 WL 2608516,

 at *9 (“However, even meritorious claims may not tip the scales in

 favor of lifting a litigation stay where the first and second

 prongs of the Wencke II inquiry favor the receiver.”).

             Accordingly, two of the three Wencke factors tip in favor

 of maintaining the stay.




 6 Movants are not precluded from asserting defenses in the Receiver
 Action, such that the Receiver is proceeding in bad faith.
 However, if Movants “took issue with the [Receiver Action Order],
 the proper recourse was an appeal to the [Second] Circuit Court of
 Appeals, not a second bite at the apple.”        Brandon, 2020 WL
 2086008, at *8 (citing Grieve v. Tamerin, 269 F.3d 149, 154 (2d
 Cir. 2001)).


                                       17
Case 2:13-cv-01326-JS-SIL Document 115 Filed 11/10/20 Page 18 of 18 PageID #: 874



                                  CONCLUSION

             For the reasons stated herein, Movants’ motion to lift

 receivership stay (D.E. 104) is DENIED.




                                            SO ORDERED.



                                             /s/ JOANNA SEYBERT_____
                                            Joanna Seybert, U.S.D.J.


 Dated:      November   10 , 2020
             Central Islip, New York




                                       18
